Exhibit 10.5

SEAWORLD ENTERTAINMENT, INC.

STOCK OWNERSHIP GUIDELINES

Adopted March 14, 2014

Amended and Restated as of March 3, 2015

 

I. General Statement

The Board of Directors of SeaWorld Entertainment, Inc., a Delaware corporation
(the “Company”) has adopted these Stock Ownership Guidelines (these
“Guidelines”) to further align the interests of the Company’s executives and
non-employee members of the Company’s Board of Directors with the interests of
the Company’s stockholders.

 

II. Stock Ownership Guidelines

These Guidelines provide that members of the Company’s senior management who are
considered executive officers for purposes of Section 16 of the Securities
Exchange Act of 1934, as amended, other members of the Company’s Operations
Committee and non-employee members of the Company’s Board of Directors, will be
subject to stock ownership guidelines established as a multiple of annual base
salary or annual cash retainer, as follows:

 

Leadership Position

  

Value of Shares

Chief Executive Officer    6x annual base salary Non-employee directors   
5x annual cash retainer

Chief Financial Officer

Chief Parks Operations Officer

Chief Legal and Corporate Affairs Officer

   3x annual base salary

Chief Creative Officer

Chief Human Resources Officer

Chief Zoological Officer

   2x annual base salary

Chief Accounting Officer

Other Operations Committee Members

   1x annual base salary

 

III. Stock Ownership Definition

Stock that counts toward satisfaction of these Guidelines include: (a) shares of
the Company’s common stock owned directly by the individual or his or her
immediate family members residing in the same household, whether held
individually or jointly (including, without limitation, shares of restricted
stock to the extent the restrictions applicable thereto have lapsed and shares
received upon the settlement of restricted stock units); (b) shares of the
Company’s common stock held in an individual’s IRA accounts; (c) shares of the
Company’s common stock held in the Company’s 401(k) plan; (d) shares of
time-based restricted stock (to the extent the restrictions have not lapsed) or
time-based restricted stock units (whether or not the restrictions have lapsed);
(e) shares of performance-based restricted stock (to the extent the restrictions
have



--------------------------------------------------------------------------------

not lapsed) or performance-based restricted stock units (whether or not the
restrictions have lapsed), in each case, issued prior to the date of the initial
adoption of these Guidelines; (f) shares of the Company’s common stock held in a
grantor trust for the benefit of the individual or his or her immediate family
members residing in the same household; and (g) shares of the Company’s common
stock owned by a partnership, limited liability company or other entity to the
extent of the individual’s interest therein (or the interest therein of his or
her immediate family members residing in the same household) but only if the
individual has or shares power to vote or dispose of the shares. For avoidance
of doubt, the following equity awards do not count toward satisfaction of these
Guidelines: (1) outstanding stock options and (2) performance-based restricted
stock (to the extent the restrictions have not lapsed) or performance based
restricted stock units (whether or not the restrictions have lapsed), in each
case, issued on or after the date of the initial adoption of these Guidelines.

 

IV. Compliance with Stock Ownership Guidelines

The determination of whether an individual meets the specified guideline level
of ownership will be made as of the last day of the fiscal year by using the
average closing market price on the New York Stock Exchange (or such other
national securities exchange on which the Company’s common stock is then
principally listed) of a share of the Company’s common stock for the prior
60-day period.

 

V. Stock Retention Requirements

Until such time as an individual covered by these Guidelines has achieved
compliance with these Guidelines, or becomes non-compliant due to a reduction in
stock price, he or she will be required to retain at least fifty percent
(50%) of the Net Shares that are acquired as a result of the exercise, vesting
or payment of any Company equity awards granted to such individual until
compliance is achieved or re-achieved. “Net Shares” are those shares that remain
after shares are sold or withheld, as the case may be, to pay any applicable
exercise price for the award and satisfy any tax obligations arising in
connection with the exercise, vesting or payment of the award. Because an
individual covered by these Guidelines must retain a percentage of Net Shares
acquired from Company equity awards until such individual satisfies the
specified guideline level of ownership, there is no minimum time period required
to achieve the specified guideline level of ownership. The retention
requirements of this Section V shall only apply to Net Shares realized after the
date of the initial adoption of these Guidelines.

 

VI. Hardships and Waivers

There may be instances in which these Guidelines would place a hardship on an
individual covered by these Guidelines or prevent such individual from complying
with a court order, such as a divorce settlement. In these instances, such
individual must submit a request in writing to the Company’s Compensation
Committee summarizing the circumstances and describing the extent to which an
exemption is being requested. The Compensation Committee, in its sole
discretion, shall make the final decision as to whether an exemption will be
granted.

 

2